                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 1 of 23



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                               DISTRICT OF ARIZONA
                                            8
                                            9    Steven Preston and Darren Treanor,          No. _________________________
                                           10    Individually, and on Behalf of All Others
                                                 Similarly Situated,                         COLLECTIVE ACTION
                                           11                                                COMPLAINT PURSUANT TO 29
BENDAU & BENDAU PLLC




                                                                     Plaintiffs,             U.S.C. § 201, et seq.
                                           12
                                                       v.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                 XPO Logistics, Inc.; XPO Logistics,
                                           14    LLC; Pioneer VNS, Inc.; and Greg Lyon
                                           15    and Jane Doe Lyon, a Married Couple,

                                           16                         Defendants.
                                           17
                                           18         Plaintiffs, Steven Preston and Darren Treanor (“Plaintiffs”), sue the Defendants,
                                           19
                                                XPO Logistics, Inc.; XPO Logistics, LLC; Pioneer VNS, Inc.; and Greg Lyon and Jane
                                           20
                                                Doe Lyon (collectively “Defendants”) and allege as follows:
                                           21
                                           22                              PRELIMINARY STATEMENT

                                           23         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                           24
                                                costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.
                                           25
                                                and Ohio Revised Code Ann. (“ORC”) § 4111 for Defendants’ failure to pay Plaintiff all
                                           26
                                           27   earned overtime wages.

                                           28
                                                    Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 2 of 23




                                                        2.    The FLSA was enacted “to protect all covered workers from substandard
                                            1
                                            2   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            3   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            4
                                                minimum wage of pay for all time spent working during their regular 40-hour
                                            5
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                            6
                                            7   exempt employees one and one-half their regular rate of pay for all hours worked in
                                            8   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                            9
                                                        3.    Plaintiffs bring this action on behalf of themselves and all similarly-situated
                                           10
                                                current and former employees of Defendants who were Drivers, Installers, and Drivers’
                                           11
BENDAU & BENDAU PLLC




                                           12   Helpers1 classified by Defendants as independent contractors and not paid one and one-
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                half times their regular rates of pay for time worked in excess of 40 hours in a given
                                           14
                                                workweek.
                                           15
                                                        4.    Plaintiffs, individually, and on behalf of all others similarly-situated, bring
                                           16
                                           17   this action against Defendants for their unlawful failure to pay overtime in violation of

                                           18   the Fair Labor Standards Act, 29 U.S.C. § 201-219 (the “FLSA”).
                                           19
                                                        5.    Plaintiffs bring a collective action under the FLSA to recover the unpaid
                                           20
                                                overtime owed to them individually and on behalf of all other similarly-situated
                                           21
                                           22   employees, current and former, of Defendants. Members of the Collective Action are

                                           23   referred to as the “Collective Members.”
                                           24
                                           25
                                           26   1
                                                     For the purposes of this Complaint, “Drivers, Installers, and Drivers’ Helpers” is
                                              exclusively a job title used for the purpose of classifying the putative class of similarly
                                           27
                                              situated individuals, is not necessarily the job title of Plaintiffs and putative class, and has
                                           28 no bearing or relation to any specialization, skill, education, training, or other
                                              qualification that might otherwise be associated with such a job title.
                                                                                           2
                                                  Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 3 of 23




                                                       6.     The Collective Members are all current and former employees who worked
                                            1
                                            2   as Drivers, Installers, and Drivers’ Helpers for Defendants and were classified as
                                            3   independent contractors at any time starting three years before this Complaint was filed,
                                            4
                                                up to the present.
                                            5
                                                       7.     Defendants own, operate, or otherwise manager companies that contract
                                            6
                                            7   with Lowe’s stores to deliver products purchased by Lowe’s customers.
                                            8          8.     At all relevant times, Defendants have operated pursuant to a policy and
                                            9
                                                practice of intentionally misclassifying Plaintiffs and all other similarly-situated
                                           10
                                                employees as independent contractors.
                                           11
BENDAU & BENDAU PLLC




                                           12          9.     At all relevant times, pursuant to this misclassification, Defendants have
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                willfully failed or refused to pay overtime to their workers.
                                           14
                                                       10.    In willfully refusing to pay overtime, Defendants have violated the
                                           15
                                                overtime provisions of 29 U.S.C. § 207.
                                           16
                                           17                                 JURISDICTION AND VENUE

                                           18          11.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           19
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           20
                                                the United States.
                                           21
                                           22          12.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because

                                           23   acts giving rise to the claims of Plaintiffs occurred within the District of Arizona, and
                                           24
                                                Defendants regularly conduct business in and have engaged in the wrongful conduct
                                           25
                                                alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                           26
                                           27
                                           28

                                                                                            3
                                                  Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 4 of 23




                                                                                        PARTIES
                                            1
                                            2          13.    At all material times, Plaintiff Steven Preston is an individual residing in
                                            3   Maricopa County, Arizona, and is a former employee of Defendants.
                                            4
                                                       14.    At all material times, Plaintiff Darren Treanor is an individual residing in
                                            5
                                                Maricopa County, Arizona, and is a former employee of Defendants.
                                            6
                                            7          15.    At all material times, Plaintiffs regularly performed work for Defendants in
                                            8   Maricopa County, Arizona.
                                            9
                                                       16.    At all material times, Defendant XPO Logistics, Inc. is a Delaware
                                           10
                                                corporation licensed to transact business in the State of Arizona. At all material times,
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendant XPO Logistics, Inc. does business, has offices, and/or maintains agents for the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                transaction of its customary business in Maricopa County, Arizona.
                                           14
                                                       17.    At all material times, Defendant XPO Logistics, Inc. is a corporation
                                           15
                                                licensed to transact business in the State of Arizona. At all material times, Defendant
                                           16
                                           17   XPO Logistics, Inc. does business, has offices, and/or maintains agents for the transaction

                                           18   of its customary business in Maricopa County, Arizona.
                                           19
                                                       18.    At all material times, Defendant XPO Logistics, Inc. does business as
                                           20
                                                “XPO Logistics.”
                                           21
                                           22          19.    At all relevant times, Defendant XPO Logistics, Inc. is an employer under

                                           23   the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           24
                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           25
                                                XPO Logistics, Inc. had the authority to hire and fire employees, supervised and
                                           26
                                           27   controlled work schedules or the conditions of employment, determined the rate and

                                           28   method of payment, and maintained employment records in connection with Plaintiffs’
                                                                                          4
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 5 of 23




                                                employment with Defendants. As a person who acted in the interest of Defendants in
                                            1
                                            2   relation to the company’s employees, Defendant XPO Logistics, Inc. is subject to liability
                                            3   under the FLSA.
                                            4
                                                       20.    At all material times, Defendant XPO Logistics, LLC is a Delaware limited
                                            5
                                                liability company licensed to transact business in the State of Arizona. At all material
                                            6
                                            7   times, Defendant XPO Logistics, LLC does business, has offices, and/or maintains agents
                                            8   for the transaction of its customary business in Maricopa County, Arizona.
                                            9
                                                       21.    At all material times, Defendant XPO Logistics, LLC is a limited liability
                                           10
                                                company licensed to transact business in the State of Arizona. At all material times,
                                           11
BENDAU & BENDAU PLLC




                                           12   Defendant XPO Logistics, LLC does business, has offices, and/or maintains agents for
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                the transaction of its customary business in Maricopa County, Arizona.
                                           14
                                                       22.    At all material times, Defendant XPO Logistics, LLC does business as
                                           15
                                                “XPO Logistics.”
                                           16
                                           17          23.    At all relevant times, Defendant XPO Logistics, LLC is an employer under

                                           18   the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in
                                           19
                                                the interest of an employer in relation to an employee. At all relevant times, Defendant
                                           20
                                                XPO Logistics, LLC had the authority to hire and fire employees, supervised and
                                           21
                                           22   controlled work schedules or the conditions of employment, determined the rate and

                                           23   method of payment, and maintained employment records in connection with Plaintiffs’
                                           24
                                                employment with Defendants. As a person who acted in the interest of Defendants in
                                           25
                                                relation to the company’s employees, Defendant XPO Logistics, LLC is subject to
                                           26
                                           27   liability under the FLSA.

                                           28

                                                                                         5
                                                  Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 6 of 23




                                                       24.    On information and belief, at all material times, Defendant Pioneer VNS,
                                            1
                                            2   Inc. is a California corporation authorized to transact business in the State of Arizona.
                                            3   On information and belief, at all material times, Defendant Pioneer VNS, Inc. does
                                            4
                                                business, has offices, and/or maintains agents for the transaction of its customary
                                            5
                                                business in Maricopa County, Arizona.
                                            6
                                            7          25.    On information and belief, at all material times, Defendant Pioneer VNS,
                                            8   Inc. does business as “Pioneer VNS.”
                                            9
                                                       26.    On information and belief, at all relevant times, Defendant Pioneer VNS,
                                           10
                                                Inc. is an employer under the FLSA. The FLSA defines “employer” as any person who
                                           11
BENDAU & BENDAU PLLC




                                           12   acts directly or indirectly in the interest of an employer in relation to an employee. At all
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                relevant times, Defendant Pioneer VNS, Inc. had the authority to hire and fire employees,
                                           14
                                                supervised and controlled work schedules or the conditions of employment, determined
                                           15
                                                the rate and method of payment, and maintained employment records in connection with
                                           16
                                           17   Plaintiffs’ employment with Defendants. As a person who acted in the interest of

                                           18   Defendants in relation to the company’s employees, Defendant Pioneer VNS, Inc. is
                                           19
                                                subject to liability under the FLSA.
                                           20
                                                       27.    On information and belief, Defendants Greg Lyon and Jane Doe Lyon are
                                           21
                                           22   owners of Defendant Pioneer VNS, Inc. and were at all relevant times Plaintiff’s

                                           23   employers as defined by the FLSA, 29 U.S.C. § 203(d).
                                           24
                                                       28.    Under the FLSA, Defendant Greg Lyon and Jane Doe Lyon employers.
                                           25
                                                The FLSA defines “employer” as any person who acts directly or indirectly in the interest
                                           26
                                           27   of an employer in relation to an employee. Defendants Greg Lyon and Jane Doe Lyon

                                           28   are owners of Defendant Pioneer VNS, Inc. At all relevant times, Defendants Greg Lyon
                                                                                          6
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 7 of 23




                                                and Jane Doe Lyon had the authority to hire and fire employees, supervised and
                                            1
                                            2   controlled work schedules or the conditions of employment, determined the rate and
                                            3   method of payment, and maintained employment records in connection with Plaintiffs’
                                            4
                                                employment with Defendants. As persons who acted in the interest of Defendants in
                                            5
                                                relation to the company’s employees, Defendants Greg Lyon and Jane Doe Lyon are
                                            6
                                            7   subject to individual liability under the FLSA.
                                            8           29.   At all material times, Defendants XPO Logistics, Inc.; XPO Logistics,
                                            9
                                                LLC; Pioneer VNS, Inc.; and Greg Lyon and Jane Doe Lyon are Plaintiffs’ “employer”
                                           10
                                                as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           11
BENDAU & BENDAU PLLC




                                           12           30.   Defendants individually and/or through an enterprise or agent, directed and
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                exercised control over Plaintiffs’ work and wages at all relevant times.
                                           14
                                                        31.   At all material times: (1) Defendants were not completely disassociated
                                           15
                                                with respect to the employment of Plaintiffs; and (2) Defendants were under common
                                           16
                                           17   control. In any event, at all relevant times, all Defendants were joint employers under the

                                           18   FLSA.
                                           19
                                                        32.   Defendants are engaged in related activities, i.e. all activities which are
                                           20
                                                necessary to the operation and maintenance of the delivery of items purchased by Lowe’s
                                           21
                                           22   customers to those customers’ chosen destinations.

                                           23           33.   Defendants constitute a unified operation because they have organized the
                                           24
                                                performance of their related activities so that they are an organized business system, which
                                           25
                                                is an economic unit directed to the accomplishment of a common business purpose.
                                           26
                                           27           34.   Plaintiffs, in their work for Defendants, were employed by an enterprise

                                           28   engaged in commerce that had annual gross sales of at least $500,000.
                                                                                         7
                                                  Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 8 of 23




                                                       35.    At all relevant times, Plaintiffs, in their work for Defendants, were engaged
                                            1
                                            2   in commerce or the production of goods for commerce.
                                            3          36.    At all relevant times, Plaintiffs, in their work for Defendants, were engaged
                                            4
                                                in interstate commerce.
                                            5
                                                       37.    Plaintiffs, in their work for Defendants, regularly handled goods produced
                                            6
                                            7   or transported in interstate commerce.
                                            8                                  NATURE OF THE CLAIM
                                            9
                                                       38.    Defendants XPO Logistics, Inc.; XPO Logistics, LLC; and Pioneer VNS,
                                           10
                                                Inc. are logistics and delivery companies that contract with retail stores–in this case,
                                           11
BENDAU & BENDAU PLLC




                                           12   Lowe’s–to deliver goods and products that customers purchase from Lowe’s.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       39.    Plaintiff Steven Preston was hired by Defendants and worked for
                                           14
                                                Defendants as a Driver and Installer from approximately March 2021 through
                                           15
                                                approximately July 2021.
                                           16
                                           17          40.    At all relevant times, in his work for Defendants, Plaintiff Steven Preston

                                           18   worked for Defendants as a Driver and Installer, performing deliveries of items to
                                           19
                                                customers who had purchased those items from Lowe's.
                                           20
                                                       41.    Defendants, in their sole discretion, agreed to compensate Plaintiff Steven
                                           21
                                           22   Preston at a flat rate of $190.00 per day regardless of the number of hours he worked in a

                                           23   given workweek.
                                           24
                                                       42.    Plaintiff Steven Preston typically worked between 60 and 70 hours in a
                                           25
                                                given workweek.
                                           26
                                           27          43.    Rather than classify Plaintiff Steven Preston as an employee, Defendants

                                           28   classified him as an independent contractor.
                                                                                          8
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 9 of 23




                                                       44.    Plaintiff Darren Treanor was hired by Defendants and worked for
                                            1
                                            2   Defendants as an Drivers Helper and Installer from approximately May 2021 through
                                            3   approximately July 2021.
                                            4
                                                       45.    At all relevant times, in his work for Defendants, Plaintiff Darren Treanor
                                            5
                                                worked for Defendants as an Installer, performing deliveries of items to customers who
                                            6
                                            7   had purchased those items from Lowe's.
                                            8          46.    Defendants, in their sole discretion, agreed to compensate Plaintiff Darren
                                            9
                                                Treanor at a flat rate of $175.00 per day regardless of the number of hours he worked in a
                                           10
                                                given workweek.
                                           11
BENDAU & BENDAU PLLC




                                           12          47.    Plaintiff Darren Treanor typically worked between 60 and 70 hours in a
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                given workweek.
                                           14
                                                       48.    Rather than classify Plaintiff Darren Treanor as an employee, Defendants
                                           15
                                                classified him as an independent contractor.
                                           16
                                           17          49.    Plaintiffs and others similarly situated were contracted solely for the

                                           18   purpose of delivering and installing products sold by Lowe’s to their customers.
                                           19
                                                       50.    At all relevant times, Plaintiffs and the Collective Members, in their work
                                           20
                                                for Defendants, were expressly limited to a delivery zone or territory of no less than
                                           21
                                           22   approximately 100 miles.

                                           23          51.    At all relevant times, Plaintiffs and the Collective Members drove,
                                           24
                                                delivered, and installed the items purchased by Lowe’s customers exclusively within the
                                           25
                                                State of Arizona.
                                           26
                                           27          52.    At no time during their work for Defendants did any of the Plaintiffs or

                                           28   Collective Members actually crossing outside of the State of Arizona.
                                                                                          9
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 10 of 23




                                                       53.     At no time during their work for Defendants did any of the Plaintiffs or
                                            1
                                            2   Collective Members have the reasonable possibility or likelihood of crossing outside of
                                            3   the State of Arizona.
                                            4
                                                       54.     In their work for Defendants, Plaintiffs and others similarly situated were
                                            5
                                                required to abide by rules and procedures dictated by Defendants XPO Logistics, Inc.;
                                            6
                                            7   XPO Logistics, LLC; and Pioneer VNS, Inc.
                                            8          55.     Plaintiffs and the Collective and Class Action Members work and worked
                                            9
                                                for Defendants XPO Logistics, Inc.; XPO Logistics, LLC; and Pioneer VNS, Inc., who
                                           10
                                                were their “joint employers” under the FLSA.
                                           11
BENDAU & BENDAU PLLC




                                           12          56.     Defendants XPO Logistics, Inc.’s; XPO Logistics, LLC’s; and Pioneer
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                VNS, Inc.’s direction and control regarding the manner in which Plaintiffs and the
                                           14
                                                Collective Members perform work includes, but is not limited to:
                                           15
                                                               a.       Defendants XPO Logistics, Inc. and XPO Logistics, LLC (the “XPO
                                           16
                                           17   Defendants”) contract with Lowe’s to provide delivery services from Lowe’s to Lowe’s

                                           18   customers using delivery companies with which the XPO Defendants choose to
                                           19
                                                subcontract;
                                           20
                                                               b.       The XPO Defendants subcontract with companies like Defendant
                                           21
                                           22   Pioneer VNS, Inc. to provide such delivery services on the XPO Defendants’ collective

                                           23   behalf;
                                           24
                                                               c.       The XPO Defendants essentially sell delivery territories and routes
                                           25
                                                to Pioneer VNS, Inc. and other smaller trucking and delivery companies to perform such
                                           26
                                           27   deliveries;

                                           28

                                                                                           10
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 11 of 23




                                                              d.     For example, the XPO Defendants have contracted with Defendant
                                            1
                                            2   Pioneer VNS, Inc. for Lowe’s stores and warehouses in the Phoenix Metropolitan Area
                                            3   and, on information and belief, the Tucson, Flagstaff, and Payson Metropolitan Areas.
                                            4
                                                              e.     Despite such subcontracting and selling of territories and routes, the
                                            5
                                                XPO Defendants retain close control over the individuals that Pioneer VNS, Inc. and
                                            6
                                            7   other smaller trucking and delivery companies employ to perform such deliveries;
                                            8                 f.     Such control includes, but is not limited to requiring Plaintiffs and
                                            9
                                                the Collective Members to wear an “XPO Logistics” uniform and badge/identification
                                           10
                                                bearing the XPO Logistics logo, requiring Plaintiffs and the Collective Members to use
                                           11
BENDAU & BENDAU PLLC




                                           12   an XPO Logistics application in their work, setting territorial and route boundaries
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                outside of which Plaintiffs and the Collective Members are prohibited from traveling,
                                           14
                                                requiring Drivers, Installers, and Drivers’ Helpers to consult XPO in the event of
                                           15
                                                technical or mechanical issues; and monitoring, supervising, and disciplining Drivers,
                                           16
                                           17   Installers, and Drivers’ Helpers for attendance and tardiness issues;

                                           18                 g.     Plaintiffs and the Collective and Class Action Members hold
                                           19
                                                themselves out to customers and the general public as representatives of the XPO
                                           20
                                                Defendants.
                                           21
                                           22          57.    As a matter of common policy and practice, Defendants misclassify all of

                                           23   their Drivers, Installers, and Drivers’ Helpers as independent contractors.
                                           24
                                                       58.    Consistent with this common policy and practice, Plaintiffs and others
                                           25
                                                similarly situated individuals have been intentionally misclassified by Defendants as
                                           26
                                           27   independent contractors.

                                           28

                                                                                         11
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 12 of 23




                                                       59.     As a result of Defendants’ common misclassification policy, Defendants
                                            1
                                            2   have not paid overtime pay to Plaintiffs and others similarly situated.
                                            3          60.     Instead, Defendants compensated Plaintiffs and others similarly situated a
                                            4
                                                flat daily rate regardless of the number of hours they work in a given workweek, and
                                            5
                                                regardless of if Plaintiff and/or others similarly situated worked in excess of 40 hours in a
                                            6
                                            7   workweek.
                                            8          61.     Defendants generally required Plaintiffs and others similarly situated to
                                            9
                                                work between 60 and 70 hours per week.
                                           10
                                                       62.     The FLSA applied to Plaintiffs and all individuals similarly situated at all
                                           11
BENDAU & BENDAU PLLC




                                           12   times during which they worked for Defendants. No exceptions or exemptions to the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                FLSA apply to Plaintiffs and those similarly situated.
                                           14
                                                       63.     Upon information and belief, Defendants employed hundreds of Drivers,
                                           15
                                                Installers, and Drivers’ Helpers throughout the relevant time period in the State of
                                           16
                                           17   Arizona without paying overtime pay and while denying them the rights and benefits due

                                           18   an employee.
                                           19
                                                       64.     At all relevant times, Defendants directly or indirectly exercised significant
                                           20
                                                control over the wages, hours, and working conditions of Plaintiffs and similarly situated
                                           21
                                           22   individuals.

                                           23          65.     At all relevant times, the employment terms, conditions, and policies that
                                           24
                                                applied to Plaintiffs were the same as those applied to other putative Collective Members
                                           25
                                                who also worked as Drivers, Installers, and Drivers’ Helpers for Defendants.
                                           26
                                           27
                                           28

                                                                                          12
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 13 of 23




                                                       66.     Plaintiffs and the putative Collective Members incurred financial loss,
                                            1
                                            2   injury, and damage as a result of Defendants’ business practice of misclassifying them as
                                            3   independent contractors and failing to pay them overtime pay.
                                            4
                                                       67.     Because Defendants failed to pay their employees proper wages, the
                                            5
                                                putative Collective Members’ income consisted solely of the flat daily rates provided by
                                            6
                                            7   Defendants.
                                            8          68.     Defendants’ misclassification of Plaintiff and other putative Collective
                                            9
                                                Members as independent contractors was specifically intended to enhance Defendants’
                                           10
                                                profit margins at the expense of the putative Collective Members by willfully suffering
                                           11
BENDAU & BENDAU PLLC




                                           12   and permitting Plaintiffs and the putative Collective Members to work in excess of 40
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                hours in a given workweek without paying overtime compensation at a rate of one and
                                           14
                                                one-half times their regular rates and adopting and implementing employment policies
                                           15
                                                that violate the FLSA.
                                           16
                                           17          69.     Defendants’ misclassification of Plaintiffs and those similarly situated was

                                           18   willful.
                                           19
                                                       70.     Defendants knew or should have known that it was improper to classify
                                           20
                                                Plaintiffs and the putative Collective Members as independent contractors.
                                           21
                                           22          71.     Workers in the putative Collective cannot “elect” to be treated as

                                           23   employees or independent contractors. Nor can workers in the putative Collective agree
                                           24
                                                to be paid less than the applicable minimum wage. Despite this, Defendants unfairly,
                                           25
                                                unlawfully, fraudulently, and unconscionably attempted to coerce workers in the putative
                                           26
                                           27   Collective to waive their statutory rights and elect to be treated as independent

                                           28   contractors.
                                                                                          13
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 14 of 23




                                                       72.    Any contract which attempts to have workers in the putative Collective
                                            1
                                            2   waive, limit, or abridge their statutory rights to be treated as an employee under the
                                            3   FLSA or other applicable wage and hour laws is void, unenforceable, unconscionable,
                                            4
                                                and contrary to public policy.
                                            5
                                                       73.    The determining factor as to whether Plaintiffs and those similarly situated
                                            6
                                            7   are employees or independent contractors under the FLSA is not the workers’ elections,
                                            8   subjective intent, or any contract. Rather, the test for determining whether an individual
                                            9
                                                is an “employee” under the FLSA is the economic reality test. See Rutherford Food
                                           10
                                                Corp. v. McComb, 331 U.S. 722, 727 (1947). Under the economic reality test, employee
                                           11
BENDAU & BENDAU PLLC




                                           12   status turns on whether the individual is, as a matter of economic reality, in business for
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                herself and truly independent, or, rather, is economically dependent upon finding
                                           14
                                                employment in others.
                                           15
                                                       74.    Under the applicable test, court use the following factors to determine
                                           16
                                           17   economic dependence and employment status: (1) the degree of control exercised by the

                                           18   alleged employer; (2) the relative investments of the alleged employer and employee; (3)
                                           19
                                                the degree to which the employee’s opportunity for profit and loss is determine by the
                                           20
                                                employer; (4) the skill and initiative required in performing the job; (5) the permanency
                                           21
                                           22   of the relationship; and (6) the degree to which the alleged employee’s tasks are integral

                                           23   to the employer’s business.
                                           24
                                                       75.    The totality of circumstances surrounding the employment relationship
                                           25
                                                between Defendants and the putative Collective establishes economic dependence by the
                                           26
                                           27   putative Collective on Defendants and employee status. Here, Plaintiffs and all

                                           28   individuals similarly situated are not in business for themselves and truly independent,
                                                                                         14
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 15 of 23




                                                but rather are economically dependent upon finding employment in Defendants. The
                                            1
                                            2   putative Collective is not engaged in occupations or businesses distinct from that of
                                            3   Defendants. To the contrary, the putative Collective is the basis for Defendants’
                                            4
                                                business. Defendants obtain purchases from customers of goods from a Lowe’s store and
                                            5
                                                are contracted by Lowe’s to deliver such goods to the customers. Defendants retain
                                            6
                                            7   pervasive control over the business operation as a whole, and putative Collective.
                                            8          Facts Establishing Degree of Control Exercised by Defendants
                                            9
                                                       76.    Plaintiffs and the other members of the putative Collective do not exert
                                           10
                                                control over any meaningful part of Defendants’ business operation and do not stand as a
                                           11
BENDAU & BENDAU PLLC




                                           12   separate economic entity from Defendants. Defendants exercise control over all aspects
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                of the working relationship with Plaintiff and the other Collective Members.
                                           14
                                                       77.    Plaintiffs and Collective Members’ economic status is inextricably linked
                                           15
                                                to conditions over which Defendants have complete control, including without limitation
                                           16
                                           17   advertising and promotion, business and financial relationships with customers, business

                                           18   and financial relationship with insurers, and customer volume.
                                           19
                                                       78.    Defendants exercise the following significant control over the work
                                           20
                                                conditions of Plaintiffs and others similarly situated:
                                           21
                                           22                 a.     Defendants generally require Plaintiffs and putative Collective to

                                           23                        work 60 to 70 hours per week;
                                           24
                                                              b.     Defendants pay Plaintiffs and the putative Collective a flat daily rate
                                           25
                                                                     regardless of the number of hours worked in a given workweek and
                                           26
                                           27                        regardless if Plaintiffs and the Collective Members work in excess of

                                           28                        40 hours in a given workweek;
                                                                                          15
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 16 of 23




                                                              c.      Defendants direct Plaintiffs and the putative Collective with respect
                                            1
                                            2                         to which deliveries to perform and what types of service to provide;
                                            3                 d.      Defendants require Plaintiffs and the putative Collective to wear
                                            4
                                                                      Defendants’ uniforms;
                                            5
                                                              e.      Defendants require Plaintiffs and the putative Collective to use
                                            6
                                            7                         forms and/or invoices Defendants provided;
                                            8                 f.      Defendants determined the tools and equipment Plaintiffs and the
                                            9
                                                                      putative Collective have to use; and
                                           10
                                                              g.      Defendants require Plaintiffs and the putative Collective to deliver to
                                           11
BENDAU & BENDAU PLLC




                                           12                         Defendants all invoices and customer service reports within the same
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                                      day of each delivery;
                                           14
                                                       Facts Establishing No Skill or Initiative of a Person in Business for
                                           15          Themselves
                                           16
                                                       79.    Plaintiffs, like all members of the putative Collective, do not exercise the
                                           17
                                                skill and initiative of a person in business for oneself;
                                           18
                                           19          80.    Plaintiffs and the putative Collective are not required to have any

                                           20   specialized or unusual skills to perform their jobs. The skills used in performing delivery
                                           21
                                                services are commensurate with those exercised by ordinary people.
                                           22
                                                       81.    Plaintiffs, like all members of the putative Collective, do not have the
                                           23
                                           24   opportunity to exercise the business skills and initiative necessary to elevate their status

                                           25   to that of an independent contractor: they own no enterprise, nor do they maintain a
                                           26   separate business structure or facility.
                                           27
                                           28

                                                                                           16
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 17 of 23




                                                       82.    Plaintiffs and the putative Collective have no control over customers, nor
                                            1
                                            2   do they actively participate in any efforts to increase Defendants’ customer base or profit,
                                            3   or to improve business in any capacity.
                                            4
                                                       83.    Defendants do not permit Plaintiffs and the putative Collective to hire or
                                            5
                                                subcontract other qualified individuals to provide additional roadside assistance to
                                            6
                                            7   customers, thereby increasing their revenue, as an independent contractor in business for
                                            8   himself would have the authority to do.
                                            9
                                                       Facts Establishing Relative Investment
                                           10
                                                       84.    Plaintiffs’ and the putative Collective’s relative investment is minor when
                                           11
BENDAU & BENDAU PLLC




                                           12   compared to the investment made by Defendants.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                       85.    Plaintiffs and the putative Collective make no financial investment in
                                           14
                                                Defendants’ facilities, advertising, maintenance, staffing, and contractual relationships.
                                           15
                                                All capital investment and risk belong to Defendants.
                                           16
                                           17          86.    Plaintiffs’ and the putative Collective’s investment is limited to their

                                           18   required uniform. Absent Defendants’ investment and provision of the business, the
                                           19
                                                Drivers, Installers, and Drivers’ Helpers would not earn anything.
                                           20
                                                       Facts Establishing Opportunity for Profit and Loss
                                           21
                                           22          87.    Defendants manage all aspects of the business operation, including without

                                           23   limitation attracting investors, establishing business and customer relationships,
                                           24
                                                maintaining the premises, establishing the hours of operation, coordinating advertising,
                                           25
                                                and hiring and controlling of staff. Defendants provide all necessary capital to open and
                                           26
                                           27   operate the business.

                                           28

                                                                                          17
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 18 of 23




                                                       88.    Neither Plaintiffs nor the putative Collective have responsibility for any
                                            1
                                            2   aspect of Defendants’ ongoing business risk.
                                            3          Facts Establishing Permanency
                                            4
                                                       89.    Plaintiff Steven Preston worked for Defendants as a Driver and Installer
                                            5
                                                from approximately March 2021 through approximately July 2021.
                                            6
                                            7          90.    Plaintiff Darren Treanor worked for Defendants as a Driver’s Helper and
                                            8   Installer from approximately May 2021 through approximately July 2021.
                                            9
                                                       Fact Establishing Members of the Putative Collective Are an Integral Part of
                                           10          Defendants’ Business
                                           11
                                                       91.    Plaintiffs and the putative Collective are critical to Defendants’ success.
BENDAU & BENDAU PLLC




                                           12
                                                Defendants’ operation is wholly dependent on the delivery services that Plaintiffs and the
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14   putative Collective provide for customers.

                                           15          92.    The primary “product” or “good” Defendants are in business to sell consists
                                           16
                                                of delivery services provided by members of the putative Collective.
                                           17
                                                       93.    Members of the putative Collective, like Plaintiffs, are economically
                                           18
                                           19   dependent on Defendants and subject to significant control by Defendants.

                                           20          Facts Establishing that Defendants’ Acts Were Willful
                                           21
                                                       94.    All actions and agreements by Defendants described herein were willful
                                           22
                                                and intentional, and they were not the result of mistake or inadvertence.
                                           23
                                           24          95.    Defendants were aware that the FLSA applies to their business at all

                                           25   relevant times and that, under the economic realities test applicable to determining
                                           26   employment status under those laws, Plaintiffs and Members of the putative Collective
                                           27
                                                were misclassified as independent contractors.
                                           28

                                                                                         18
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 19 of 23




                                                          96.    Employees working under conditions similar to those employed with
                                            1
                                            2   Defendants have been determined to be employees–not independent contractors–in other
                                            3   FLSA cases.
                                            4
                                                          97.    Despite this notice of their violations, and in an effort to enhance
                                            5
                                                Defendants’ profits, Defendants continued to intentionally misclassify Drivers, Installers,
                                            6
                                            7   and Drivers’ Helpers like Plaintiffs and similarly situated individuals, and knowingly
                                            8   suffered or permitted them to work in excess of 40 hours during a workweek without
                                            9
                                                paying them overtime compensation at a rate of one and one-half times their regular rate.
                                           10
                                                Such conduct was intentional, unlawful, fraudulent, deceptive, unfair, and contrary to
                                           11
BENDAU & BENDAU PLLC




                                           12   public policy.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                                                   INJURY AND DAMAGE
                                           14
                                                          98.    Plaintiffs and all Members of the putative Collective suffered harm, injury,
                                           15
                                                and damages, including financial loss, as a result of Defendants’ conduct complained of
                                           16
                                           17   herein.

                                           18             99.    Plaintiffs and all Members of the putative Collective were entitled to
                                           19
                                                overtime pay for their work performed for Defendants. By failing to pay Plaintiffs and
                                           20
                                                the Members of the putative Collective overtime pay, Defendants injured Plaintiffs and
                                           21
                                           22   the Members of the putative Collective and caused them financial loss, harm, injury, and

                                           23   damage.
                                           24
                                                                     FLSA COLLECTIVE ACTION ALLEGATIONS
                                           25
                                                          100.   Plaintiffs reallege and incorporate by reference all allegations in all
                                           26
                                           27   preceding paragraphs.

                                           28

                                                                                             19
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 20 of 23




                                                          101.   Plaintiffs bring the FLSA claims in this action as a collective action under
                                            1
                                            2   29 U.S.C. § 216(b).
                                            3             102.   Plaintiffs assert those claims on behalf of themselves, and on behalf of all
                                            4
                                                similarly situated Drivers, Installers, and Drivers’ Helpers of Defendants, who were not
                                            5
                                                paid all overtime compensation required by the FLSA during the relevant time period as a
                                            6
                                            7   result of Defendants’ compensation policies and practices.
                                            8             103.   Plaintiffs seek to notify the following individuals of their rights under 29
                                            9
                                                U.S.C. § 216(b) to join this action by filing in this Court written notice of their consent to
                                           10
                                                join this action:
                                           11
BENDAU & BENDAU PLLC




                                           12                    All Drivers, Installers, and Drivers’ Helpers (or
                                                                 individuals with other similar job duties or titles) who
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                                 worked for Defendants in the State of Arizona and were
                                           14                    misclassified as independent contractors at any time
                                                                 during the past three years.
                                           15
                                                          104.   The FLSA provides for a three-year statute of limitations for causes of
                                           16
                                           17   action arising out of a willful violation of the Act. 29 U.S.C. § 255. As alleged above,

                                           18   Plaintiffs and similarly situated Drivers’, Installers’, and Drivers’ Helpers’ claims arise
                                           19
                                                out of Defendants’ willful violations of the FLSA. Accordingly, the Court should require
                                           20
                                                appropriate notice of this action be given to all individuals employed by Defendants
                                           21
                                           22   within three years from the filing of this Complaint.

                                           23             105.   Upon information and belief, Defendants have employed more than one
                                           24
                                                hundred (100) Drivers, Installers, and Drivers’ Helpers during the period relevant to this
                                           25
                                                action.
                                           26
                                           27
                                           28

                                                                                            20
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 21 of 23




                                                       106.   The identities of these individuals, as a group, are known only to
                                            1
                                            2   Defendants. Because the numerous members of this collective action are unknown to
                                            3   Plaintiffs, joinder of each member is not practicable.
                                            4
                                                       107.   Because these similarly situated employees are readily identifiable by
                                            5
                                                Defendants and may be located through their records, they may be readily notified of this
                                            6
                                            7   action and allowed to opt into it pursuant to 29 U.S.C. § 216(b), for the purpose of
                                            8   collectively adjudicating their FLSA claims.
                                            9
                                                       108.   Collective adjudication is appropriate in this case because the individuals
                                           10
                                                whom Plaintiffs wish to notify of this action have been employed in positions similar to
                                           11
BENDAU & BENDAU PLLC




                                           12   Plaintiffs; have performed work similar to Plaintiffs; and have been subject to
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                compensation practices similar to those to which Plaintiffs have been subjected, including
                                           14
                                                unlawful misclassification as independent contractors and failure to pay the applicable
                                           15
                                                overtime rates as required by the FLSA.
                                           16
                                           17                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                       FAILURE TO PAY OVERTIME
                                           18
                                           19          109.   Plaintiffs reallege and incorporate by reference all allegations in all

                                           20   preceding paragraphs.
                                           21
                                                       110.   Defendants willfully failed or refused to pay Plaintiffs and the Collective
                                           22
                                                Members the applicable overtime wage for all hours worked in excess of 40 in a given
                                           23
                                           24   workweek throughout the duration of their employment.

                                           25          111.   As a result, Defendants failed to compensate Plaintiffs and the Collective
                                           26   Members at least the applicable overtime wage rate for all hours worked in excess of 40
                                           27
                                                in a given workweek.
                                           28

                                                                                          21
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 22 of 23




                                                       112.   Defendants’ practice of willfully failing or refusing to pay Plaintiffs and the
                                            1
                                            2   Collective Members at the required overtime wage rate violates the FLSA, 29 U.S.C. §
                                            3   207(a).
                                            4
                                                       113.   Defendants knew that – or acted with reckless disregard as to whether –
                                            5
                                                their failure to pay Plaintiffs and the Collective Members the proper overtime rate would
                                            6
                                            7   violate federal and state law, and Defendants were aware of the FLSA overtime
                                            8   requirements during Plaintiffs and the Collective Members employment. As such,
                                            9
                                                Defendants’ conduct constitutes a willful violation of the FLSA.
                                           10
                                                       114.   Plaintiffs and the Collective Members are therefore entitled to
                                           11
BENDAU & BENDAU PLLC




                                           12   compensation for the unpaid overtime wages at an hourly rate, to be proven at trial, plus
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                an additional equal amount as liquidated damages, together with interest, reasonable
                                           14
                                                attorney’s fees, and costs.
                                           15
                                                       WHEREFORE, Plaintiffs, Steven Preston and Darren Treanor, individually, and
                                           16
                                           17   on behalf of all delivery drivers similarly situated, respectfully request that the Court

                                           18   grant relief in Plaintiff’s favor, and against Defendants for compensation for unpaid
                                           19
                                                overtime wages, plus an additional equal amount as liquidated damages, prejudgment and
                                           20
                                                post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action,
                                           21
                                           22   and any additional relief this Court deems just and proper.

                                           23                                       JURY TRIAL DEMAND
                                           24          Plaintiffs hereby demand a trial by jury on all issues so triable.
                                           25
                                           26
                                           27
                                           28

                                                                                             22
                                                 Case 2:21-cv-01319-SRB Document 1 Filed 07/29/21 Page 23 of 23




                                            1                 RESPECTFULLY SUBMITTED this 29th Day of July, 2021.
                                            2                                              BENDAU & BENDAU PLLC
                                            3
                                                                                           /s/ Clifford P. Bendau, II
                                            4                                              Clifford P. Bendau, II
                                                                                           Christopher J. Bendau
                                            5                                              Attorney for Plaintiff
                                            6
                                            7
                                            8
                                            9
                                           10
                                           11
BENDAU & BENDAU PLLC




                                           12
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                                                                   Certificate of Service
                                           14
                                           15          I certify that on this 29th day of July, 2021, I electronically transmitted the attached
                                           16   document to the Clerk’s Office using the CM/ECF system for filing and transmittal of a
                                           17
                                                Notice of Electronic Filing to all parties and counsel of record by operation of the Court’s
                                           18
                                                electronic filing system. The Parties may access this filing through the Court system.
                                           19

                                           20
                                           21
                                                /s/ Clifford P. Bendau, II
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                                                          23
